Boyce, J.,
delivering the opinion of the court:
The mechanics’ lien statute (Chapter 145, Section 1, Paragraph sixth, Volume 16, Laws of Delaware, Revised Code 1893, p. 820) provides:
“In every case in which one claim for work and labor or materials shall be filed by the same person or persons against two or more buildings, houses ■or structures owned by the same person or persons, for building, altering or repairing two or more buildings or structures owned by the same person or persons, the claimant shall, at the time of filing such joint claim, designate the amount which he claims to be due to him on each of such buildings, houses or structures.”
The statement filed in this case discloses that the claim is for work, etc., on two buildings owned by the same person, and" it does not conform to the requirement of the statute, in that it does not designate the amount claimed to be. due on each of said buildings. ...
The .exception is sustained. •